FILED
                            NOT FOR PUBLICATION                              OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHARLES DANIEL CARL,                             No. 08-17183

               Petitioner - Appellant,           D.C. No. 2:07-CV-001122-MCE

  v.                                             MEMORANDUM *

ROBERT HOREL; ATTORNEY
GENERAL,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Charles Daniel Carl appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition challenging a

prison disciplinary decision for possession of a controlled substance. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253 1, and we affirm.

      The district court properly dismissed Carl’s petition as moot because the

possibility that the disciplinary violation may impair his future parole eligibility is

too speculative to constitute a collateral consequence sufficient to meet Article

III’s case-or-controversy requirement. See Wilson v. Terhune, 319 F.3d 477, 481-

82 (9th Cir. 2003).

      AFFIRMED.




      1
         We certify for appeal, on our own motion, the issue of whether the district
court properly dismissed Carl’s habeas petition as moot. The state has fully briefed
the issue that we certify for appeal.

                                            2                                     08-17183